Citation Nr: 1100043	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for type II diabetes 
mellitus, including as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.


FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied service 
connection for type II diabetes mellitus, claimed as due to 
herbicide exposure.

2.  The evidence associated with the claims file subsequent to 
the January 2005 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2005 rating decision, which denied service 
connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the January 2005 rating 
decision is new and material, and the claim for service 
connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In May 2007, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
Veteran was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  The letter also described how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the May 2007 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist, in that it did not provide notice 
regarding new and material evidence in compliance with Kent.  
However, the Board finds that any error in notice is non-
prejudicial in light of the decision herein to reopen the 
Veteran's claim.  Moreover, the August 2007 rating decision and 
May 2008 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional 60-day period to submit more 
evidence.  In addition, the Veteran has demonstrated through his 
testimony at the Board hearing and submission of statements and 
additional evidence that he was aware of the type of evidence 
required to substantiate his claim.  

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Moreover, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), service personnel records, and 
treatment records from the Albany VA Medical Center (VAMC) and 
Chapel Street Community Based Outpatient Clinic (CBOC). As 
discussed in the REMAND portion of the decision below, the Board 
finds that additional development is necessary to fulfill VA's 
duty to assist the Veteran in the development of his claim. 

II.  New and Material Evidence to Reopen the Claim
 
In June 2001, the Veteran raised a claim of entitlement to 
service connection for diabetes mellitus related to herbicide 
exposure in active service.  This claim was denied in a February 
2002 rating decision.  The Veteran did not file an appeal, but 
filed a request to reopen the claim in June 2004.  The claim was 
again denied in a January 2005 rating decision.  Again, the 
Veteran did not appeal to the Board.    Consequently, the January 
2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

In May 2007, the Veteran filed a request to reopen his claim for 
service connection for diabetes mellitus due to herbicide 
exposure in service.  The claim was denied in the August 2007 
rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO did not address the diabetes claim on the 
merits in its August 2007 rating decision.  However, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final rating 
decision denying the Veteran's claim of entitlement to service 
connection for diabetes, in January 2005, included service 
treatment records (STRs), service personnel records, and VAMC 
treatment records.   

The Veteran's DD Form 214 shows that his Military Occupational 
Specialty (MOS) was that of security policeman.  His personnel 
records also show that he was stationed at Clark Air Force Base 
in the Philippines, but there is no documentation of service in 
Vietnam.  His STRs are negative for any manifestations of 
diabetes.  However, his VAMC treatment records document treatment 
for diabetes as early as early as 1995, with indication that he 
was diagnosed in 1980.    

Based on the above evidence, the claim was denied.  Specifically, 
the RO in January 2005 determined that there was no new and 
material evidence received to reopen the Veteran's claim, because 
there was no showing of exposure to herbicides in active service.   

Evidence added to the record since the time of the last final 
denial in January 2005 includes outpatient records from the 
Chapel Street CBOC and Albany VAMC, additional service personnel 
records, and the testimony of the Veteran at his September 2010 
Board hearing.  The VAMC records document ongoing treatment for 
type II diabetes mellitus.  In addition, the Veteran provided 
additional information regarding his MOS duties and alleged 
exposure to herbicides.  Specifically, he stated that his job was 
to walk the perimeter of Andersen Air Force Base in Guam and 
Clark Air Force Base in the Philippines, where he was stationed 
for at least 6 months each, on a daily basis.  He testified that 
they had used defoliant spray all along the perimeter of these 
bases.  He testified that Agent Orange was stored at Andersen Air 
Force Base, and the planes at Clark Air Force Base were used on 
defoliant missions in Vietnam.  Moreover, his representative 
cited to a prior Board decision in which service connection for 
diabetes was granted based on exposure to herbicides at Andersen 
Air Force Base. 

The evidence added to the record since the previous January 2005 
denial constitutes new and material evidence.  It addresses 
exposure to herbicides, which is an unestablished fact necessary 
to substantiate the claim.  Further, it is not redundant, as 
there has been no previous evidence addressing the Veteran's 
exposure to herbicides in detail or scientific studies regarding 
herbicide use at Andersen Air Force Base.  Finally, it does raise 
a reasonable possibility of substantiating the diabetes claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied, and the claim is reopened.  

As mentioned in the Introduction, the Board will address the 
underlying issue of entitlement to service connection for 
diabetes mellitus, claimed as due to herbicide exposure, in the 
REMAND portion of this decision.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for type II diabetes mellitus, 
claimed as due to exposure to herbicide agents, is reopened and, 
to this extent only, the appeal is granted.


[Continued on next page]

REMAND

The Veteran contends that his type II diabetes mellitus is 
related to exposure to herbicide agents during his service in 
Guam and the Philippines, either directly or indirectly.  
Specifically, he testified at the September 2010 Travel Board 
hearing that as a security policeman his job was to walk the 
entire perimeter of Clark Air Force Base (AFB) in the 
Philippines, where he was stationed for 8 months, and Andersen 
AFB in Guam, where he was stationed for 6 to 8 months, on a daily 
basis.  In so doing, he walked through vegetation along the base 
fence, and was told that Agent Orange had been sprayed along the 
perimeter to control the growth of the vegetation.  Also, he saw 
black 55-gallon drums with red-colored bands on top that he 
believed contained herbicides stored at Andersen AFB.  At Clark 
AFB, his job was also to watch the C-133 planes come and go; 
these planes were used in defoliant spraying missions in Vietnam.   

The Veteran's representative cited to a prior Board decision, 
dated October 13, 2005, wherein service connection was granted on 
the basis of exposure to Agent Orange at Andersen AFB.  That 
decision stated that the Environmental Protection Agency (EPA) 
had listed Andersen AFB as being toxic due to the presence of 
dioxins.  

Type II diabetes mellitus may be subject to presumptive service 
connection if the Veteran's allegations of herbicide exposure in 
Guam and the Philippines were to be confirmed.  38 C.F.R. § 
3.309(e).  The Veteran's service records confirm that he was 
stationed at Clark Air Force Base as a security policeman, and 
that his duties entailed walking the perimeter of the base.  
However, his records do not indicate whether he was stationed in 
Guam.  Moreover, the National Personnel Records Center (NPRC) 
sent a negative response to the RO's request for any documents 
showing exposure to herbicides, in February 2008.  

However, the Board notes that Andersen AFB was, in fact, placed 
on the EPA's National Priorities List (NPL) on October 14, 1992, 
and that dioxins were found on the base.  The NPL is part of 
EPA's Comprehensive Environmental Response, Compensation, and 
Liability Act (CERCLA), commonly known as Superfund.  The EPA's 
website reflects that the base remains on the NPL.  The website 
is found at 
http://cfpub.epa.gov/supercpad/cursites/csitinfo.cfm?id=0902825  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than the 
Republic of Vietnam or along the demilitarized zone (DMZ) in 
Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a 
detailed statement of a veteran's claimed herbicide exposure be 
sent to the Compensation and Pension (C&P) Service via e-mail and 
a review be requested of the Department of Defense's (DoD's) 
inventory of herbicide operations to determine whether herbicides 
were used or tested as alleged.  If the exposure is not verified, 
a request should then be sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.

In this case, as mentioned above, the RO obtained an NPRC 
determination in February 2008 showing "No records of exposure 
to herbicide."  However, in the Board's view, it does not appear 
that the development efforts resulted in any clear determination 
regarding the critical questions regarding potential exposure to 
chemicals in Guam or the Philippines, nor have the development 
efforts fulfilled the requirements of the VA's updated 
Adjudication Procedure Manual.  Namely, VA has not provided a 
detailed statement of the Veteran's claimed herbicide exposure to 
the C&P Service, nor requested search of the DoD inventory of 
herbicide operations to determine whether herbicides were used or 
tested as alleged, nor requested that the JSRRC research the 
Veteran's possible Agent Orange exposure at Anderson Air Force 
Base in Guam and Clark Air Force Base in the Philippines.

The Board regrets the delay of final adjudication in this case, 
but concludes that this matter must be remanded for compliance 
with the procedures set forth in the VA 
Adjudication Manual as outlined above.  

In the event that herbicide exposure is conceded or verified, the 
RO will then need to determine whether a medical examination is 
required to complete adjudication of the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary actions to comply 
with the evidentiary development procedures 
required by M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n).  Provide 
a detailed statement of the Veteran's 
claimed herbicide exposure to the C&P 
Service and request a review of the DoD 
inventory of herbicide operations to 
determine whether herbicides were used, 
tested, or stored as alleged.  If the 
exposure is not verified, a request must 
then be sent to the JSRRC for verification 
of the Veteran's possible Agent Orange 
exposure at Anderson Air Force Base in Guam 
or Clark Air Force Base in the Philippines 
during the Veteran's service there.

2.  After the results of the above research 
have been obtained, determine whether the 
Veteran was or was not exposed to Agent 
Orange at the locations he claims, and then 
readjudicate the claim, securing a medical 
examination if deemed appropriate.

3.  If the benefit sought is not granted, 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case 
and afford a reasonable opportunity for 
response before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


